Citation Nr: 1757344	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-38 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as due to tactical herbicide agent exposure.

2.  Entitlement to service connection for chronic kidney disease, claimed as due to tactical herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.L. Ivey, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1963 to January 1967.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  The RO in Chicago, Illinois has jurisdiction over the appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The preponderance of the evidence reflects the Veteran was not exposed to tactical herbicide agents while on active duty.

2.  The preponderance of the evidence reflects the Veteran's heart disabilities and chronic kidney disease did not have onset in service or within one year of separation from service and are not otherwise related to any incident of service origin. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for coronary artery disease are not met.  38 U.S.C. §§ 1110, 1112, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for chronic kidney disease are not met. 
38 U.S.C. §§ 1110, 1112, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

For certain chronic diseases, including cardiovascular-renal disease, service connection can be presumed without showing evidence of such disease having been incurred during a period of service, if the disease has manifested to a degree of ten percent or more within one year from the date of separation.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.

Under 38 U.S.C. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a certain time period, certain diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange. 

Regulations provide that if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases subject to the regulatory presumption of service connection due to exposure to herbicide agents while serving in the Republic of Vietnam includes ischemic heart disease, but does not include chronic kidney disease.  See 38 C.F.R. § 3.309(e).

The availability of presumptive service connection for a disability based on exposure to herbicide agents does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120   (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Facts and Analysis

The Veteran asserts that his currently diagnosed heart disabilities and chronic kidney disease are due to herbicide agent exposure during service.  See, e.g., January 2015 Statement in Support of Claim.  As he has current diagnoses, the first element of service connection is met. 

The second element of service connection, however, is not met.  Review of the claims file reveals no competent and credible evidence that either of these conditions manifested during service, nor does the Veteran so allege.  The Veteran's only theory of entitlement to service connection for his heart disabilities and chronic kidney disease is exposure to herbicide agents while serving on the U.S.S. Intrepid from late 1965 to January 1967.  See January 2015 Statement in Support of Claim; see also May 2015 Notice of Disagreement; June 2015 Report of General Information; July 2017 Substantive Appeal.  Specifically, he suggests that his ship was very close to Vietnam off the coast and that a "mist" settled on the ship and that he had to clean this mist as part of his duties.  The Veteran also asserts that herbicide agents were stored on the U.S.S. Intrepid and that the ship's water supply was contaminated with Agent Orange.  See id.

The Board observes that the AOJ conducted all appropriate development and determined that the U.S.S. Intrepid is not on the U.S. registry list for Agent Orange exposure in Vietnam and that there was no evidence submitted indicating that the Veteran was in an area that was conceded for such exposure in Vietnam.  

Moreover, a U.S. Army & Joint Services Records Research Center (JSRRC) memorandum revealed that review of numerous official military documents, ship histories, deck logs and other sources of information provide no evidence showing that Navy ships - including the U.S.S. Intrepid - used, stored, tested, or transported tactical herbicide agents.  Moreover, the JSRRC memorandum concludes that it could provide no evidence to support the Veteran's claim of exposure to tactical herbicide agents while serving aboard the U.S.S. Intrepid. 

The Board acknowledges the Veteran's assertions regarding tactical herbicide agent exposure and that his beliefs are sincerely held; however, the Veteran is not competent to report on the constitution of any "mist" that landed on his ship - which was at sea, or that of the water supply on his vessel.  Nor is he competent to report on the contents of the ship's cargo.  

The Board finds that the preponderance of the evidence indicates that the Veteran was not exposed to tactical herbicide agents while serving on active duty.  The Veteran has not argued, and the evidence of record does not otherwise support, any other theory of entitlement to service connection for his heart disabilities or chronic kidney disease (which is not presumptively associated with herbicide agents), to include presumptive basis for chronic disease or based on continuity of symptomatology.  The Board further observes that the Veteran has a family history of heart disease and kidney trouble.  See January 2015 report from Cardiovascular Health Specialists and January 1963 Report of Medical History. 

The Board also acknowledges that the Veteran was authorized to wear the Vietnam Service Medal, the National Defense Service Medal, and the Vietnam Campaign Medal for service on the U.S.S. Intrepid.  For the purposes of VA disability benefits, these medals alone cannot be used to establish presumptive service connection for herbicide agent exposure for Vietnam service.

As noted above, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection or his heart disabilities and chronic kidney disease.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for coronary artery disease is denied.

Entitlement to service connection for chronic kidney disease is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


